Citation Nr: 9920861	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed major 
depression.  

2.  Whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for head 
injury residuals.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from July 1948 to 
April 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 1997.  



FINDINGS OF FACT

1.  No competent evidence has been presented to show that the 
veteran currently suffers from major depression due to 
disease or injury which was incurred in or aggravated by 
service.  

2.  The rating decision of March 1981 which denied the 
veteran's original claim of service connection for head 
injury was not appealed by the veteran in a timely fashion.  

3.  The additional evidence received since the March 1981 
rating decision by the RO is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for major depression..  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(a), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).  

2.  The evidence received since the March 1981 final decision 
of the RO is new and material evidence for the purpose of 
reopening the veteran's claim of service connection for head 
injury residuals.  38 U.S.C.A. §§ 5108, 5107, 7104 (West 1991 
& Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Entitlement to service connection for major depression.

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Veterans Appeals (Court) as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In the case at hand, the veteran's claims folder contains the 
report of a VA examination in October 1995 which shows a 
diagnosis of "major depressive episode, mild."  This 
examination report is sufficient evidence of a current 
disability to meet the first requirement set forth by the 
Court in Caluza.  Although the VA examination refers to the 
veteran's service, it does not state that the veteran's 
service caused or contributed to his depression.  In fact, no 
competent evidence of record serves to establish a connection 
between the veteran's service, which ended over 45 years ago, 
and his depression, which by the veteran's own account began 
in 1991-1992 (see page 2 of April 1997 hearing transcript).  
The first reference to major depression in the veteran's 
claims folder is almost 40 years after his separation from 
service.  

Absent competent evidence support the veteran's assertions 
that his currently diagnosed depression is due to disease or 
injury which was incurred in or aggravated by service, the 
veteran's application for benefits does not meet the third 
requirement set forth by the Court in Caluza.  Hence, the 
Board must find the veteran has not submitted a well-grounded 
claim of service connection for major depression.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.  


Whether the veteran has submitted new and material evidence
to reopen a claim for service connection for head injury.

By rating decision issued in March 1981, the RO denied a 
claim by the veteran of service connection for head injury.  
That decision was not timely appealed by the veteran, and 
therefore became a final decision.  

38 U.S.C.A. § 5108 states, "If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998).  The United States Court of 
Veterans Appeals (Court) has set forth a two-part analysis to 
be used when a veteran seeks to reopen a claim based upon 
"new and material" evidence.  Manio v. Derwinski, 1 
Vet.App. 140, 145 (1991).  This two-step analysis requires a 
determination under 38 U.S.C.A. § 5108 regarding whether or 
not evidence is "new and material" so as to permit the 
reopening of the claim.  If it is, a decision must then be 
made as to whether or not the evidence presented warrants a 
revision of the former disposition.  The second level 
analysis must be made based upon an evaluation of the merits 
of the claim in light of all the evidence, both old and new.  
An adverse determination regarding either question is 
appealable.  Moreover, the Board, as well as the veteran must 
point to a medical basis other than an unsubstantiated 
opinion to reopen a claim under 38 U.S.C.A. § 5108 (West 1991 
& Supp. 1998).  Moray v. Brown, 5 Vet.App. 211, 214 (1993).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  

In Colvin v. Derwinski, the Court required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet.App. 171, 
174 (1991).  However, 38 C.F.R. § 3.156(a) requires that, to 
reopen a claim, evidence submitted must only be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).  In Hodge v. West, the U.S. Court of Appeals for the 
Federal Circuit stated that the test created by the Court in 
Colvin was more restrictive than required by 38 C.F.R. 
§ 3.156(a).  Hodge v. West, No. 98-7017 (Fed. Cir. September 
16, 1998).  

As previously noted, the standard to be used by the Board in 
this determination is whether evidence presented since the 
March 1981 rating action is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  

Since the time of the March 1981 rating action, the 
additional evidence associated with the veteran's claims 
folder includes the veteran's service medical records, 
records of VA treatment for headaches, records of private 
medical treatment for headaches, a January 1993 letter from 
Robert F. McCollins and testimony by the veteran concerning 
his head injury and its relationship to service.  

In the Board's opinion, these additional records represent 
new and material evidence to reopen the veteran's claim.  A 
head injury as described by the veteran would certainly 
result in disability which should be readily apparent to 
medical examination.  The assertions by the veteran 
concerning the nature of his injury in service are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Hence, the Board finds that 
these records are so significant that they must be considered 
in order to fairly decide the merits of the veteran's claim.  




ORDER

As a well-grounded claim has not been presented, service 
connection for major depression is denied.  

As new and material evidence to reopen the veteran's claim of 
service connection for head injury residuals has been 
submitted, the appeal is allowed, subject to the discussion 
hereinbelow.  



REMAND

Given that the veteran has presented new and material 
evidence to reopen his claim of service connection for head 
injury residuals, the Board finds that additional development 
is necessary prior to appellate handling of this matter.  
This includes affording the veteran an opportunity to appear 
for a VA medical examination and obtaining pertinent medical 
records.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide the names and addresses of 
all medical care providers who treated 
the veteran for the claimed head injury 
residuals since service.  After securing 
the necessary release, the RO should 
undertake to obtain copies of all records 
from any identified treatment source.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the claimed head injury 
residuals.  The claims folder should be 
made available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
The examiner should elicit from the 
veteran record a complete medical history 
referable to the claimed head injury in 
service.  The examiner also should record 
detailed clinical findings.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the medical 
probability that the veteran suffers from 
current head disability due to disease or 
injury which was incurred in or 
aggravated by service.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

